
  Liberia 1986
  
  

  

  


Preamble


We the People of the Republic of Liberia:


Acknowledging our devout gratitude to God for our existence as a Free, Sovereign and Independent State, and relying on His Divine Guidance for our survival as a Nation;


Realizing from many experiences during the course of our national existence which culminated in the Revolution of April 12, 1980, when our Constitution of July 26, 1847 was suspended, that all of our people, irrespective of history, tradition, creed, or ethnic background are of one common body politic;


Exercising our natural, inherent and inalienable rights to establish a framework of government for the purpose of promoting unity, liberty, peace, stability, equality, justice and human rights under the rule of law, with opportunities for political, social, moral, spiritual and cultural advancement of our society, for ourselves and for our posterity; and


Having resolved to live in harmony, to practice fraternal love, tolerance and understanding as a people and being fully mindful of our obligation to promote African unity and international peace and cooperation,


Do hereby solemnly make, establish, proclaim, and publish this Constitution for the governance of the Republic of Liberia.



Chapter I. Structure of the State



Article 1


All power is inherent in the people. All free governments are instituted by their authority and for their benefit and they have the right to alter and reform the same when their safety and happiness so require. In order to ensure democratic government which responds to the wishes of the governed, the people shall have the right at such period, and in such manner as provided for under this Constitution, to cause their public servants to leave office and to fill vacancies by regular elections and appointments.



Article 2




1. This Constitution is the supreme and fundamental law of Liberia and its provisions shall have binding force and effect on all authorities and persons throughout the Republic.




2. Any laws, treaties, statutes, decrees, customs and regulations found to be inconsistent with it shall, to the extent of the inconsistency, be void and of no legal effect. The Supreme Court, pursuant to its power of judicial review, is empowered to declare any inconsistent laws unconstitutional.



Article 3


Liberia is a unitary sovereign state divided into counties for administrative purposes. The form of government is Republican with three separate coordinate branches: the legislative, the Executive and Judiciary. Consistent with the principles of separation of powers and checks and balances, no person holding office in one of these branches shall hold office in or exercise any of the powers assigned to either of the other two branches except as otherwise provided in this Constitution; and no person holding office in one of the said branches shall serve on any autonomous public agency.



Chapter II. General Principles of National Policy



Article 4


The principles contained in this Chapter shall be fundamental in the governance of the Republic and shall serve as guidelines in the formulation of legislative, executive and administrative directives, policy-making and their execution.



Article 5


The Republic shall:







a.
aim at strengthening the national integration and unity of the people of Liberia, regardless of ethnic, regional or other differences, into one body politic; and the Legislature shall enact laws promoting national unification and the encouragement of all citizens to participate in government;






b.
preserve, protect and promote positive Liberian culture, ensuring that traditional values which are compatible with public policy and national progress are adopted and developed as an integral part of the growing needs of the Liberian society;






c.
take steps, by appropriate legislation and executive orders, to eliminate sectionalism and tribalism, and such abuses of power as the misuse of government resources, nepotism and all other corrupt practices.





Article 6


The Republic shall, because of the vital role assigned to the individual citizen under this Constitution for the social, economic and political well being of Liberia, provide equal access to educational opportunities and facilities for all citizens to the extent of available resources. Emphasis shall be placed on the mass education of the Liberian people and the elimination of illiteracy.



Article 7


The Republic shall, consistent with the principles of individual freedom and social justice enshrined in this Constitution, manage the national economy and the natural resources of Liberia in such manner as shall ensure the maximum feasible participation of Liberian citizens under conditions of equality as to advance the general welfare of the Liberian people and the economic development of Liberia.



Article 8


The Republic shall direct its policy towards ensuring for all citizens, without discrimination, opportunities for employment and livelihood under just and humane conditions, and towards promoting safety, health and welfare facilities in employment.



Article 9


The Republic shall encourage the promotion of bilateral and regional cooperation between and among Liberian and other nations and the formation and maintenance of regional organizations aimed at the cultural, social, political and economic development of the peoples of Africa and other nations of the world.



Article 10


The Republic shall ensure the publication and dissemination of this Constitution throughout the Republic and the teaching of its principles and provisions in all institutions of learning in Liberia.



CHAPTER III. FUNDAMENTAL RIGHTS



Article 11




a. All persons are born equally free and independent and have certain natural, inherent and inalienable rights, among which are the right of enjoying and defending life and liberty, of pursuing and maintaining and security of the person and of acquiring, possessing and protecting property, subject to such qualifications as provided for in this Constitution.




b. All persons, irrespective of ethnic background, race, sex, creed, place of origin or political opinion, are entitled to the fundamental rights and freedoms of the individual, subject to such qualifications as provided for in this Constitution.




c. All persons are equal before the law and are therefore entitled to the equal protection of the law.



Article 12


No person shall be held in slavery or forced labor within the Republic, nor shall any citizen of Liberia nor any person resident therein deal in slaves or subject any other person to forced labor, debt bondage or peonage; but labor reasonably required in consequence of a court sentence or order conforming to acceptable labor standards, service in the military, work or service which forms part of normal civil obligations or service exacted in cases of emergency or calamity threatening the life or well-being of the community shall not be deemed forced labor.



Article 13




a. Every person lawfully within the Republic shall have the right to move freely throughout Liberia, to reside in any part thereof and to leave therefrom subject however to the safeguarding of public security, public order, public health or morals or the rights and freedoms of others.




b. Every Liberian Citizen shall have the right to leave and to enter Liberia at any time. Liberian citizens and non-Liberian residents may be extradited to foreign country for prosecution of a criminal offense in accordance with the provisions of an extradition treaty or other reciprocal international agreements in force. Non-Liberian residents may be expelled from the Republic of Liberia for cause.



Article 14


All persons shall be entitled to freedom of thought, conscience and religion and no person shall be hindered in the enjoyment thereof except as may be required by law to protect public safety, order, health, or morals or the fundamental rights and freedoms of others. All persons who, in the practice of their religion, conduct themselves peaceably, not obstructing others and conforming to the standards set out herein, shall be entitled to the protection of the law. No religious denomination or sect shall have any exclusive privilege or preference over any other, but all shall be treated alike; and no religious tests shall be required for any civil or military office or for the exercise of any civil right. Consistent with the principle of separation of religion and state, the Republic shall establish no state religion.



Article 15




a. Every person shall have the right to freedom of expression, being fully responsible for the abuse thereof. This right shall not be curtailed, restricted or enjoined by government save during an emergency declared in accordance with this Constitution.




b. The right encompasses the right to hold opinions without interference and the right to knowledge. It includes freedom of speech and of the press, academic freedom to receive and impart knowledge and information and the right of libraries to make such knowledge available. It includes non-interference with the use of the mail, telephone and telegraph. It likewise includes the right to remain silent.




c. In pursuance of this right, there shall be no limitation on the public right to be informed about the government and its functionaries.




d. Access to state owned media shall not be denied because of any disagreement with or dislike of the ideas express. Denial of such access may be challenged in a court of competent jurisdiction.




e. This freedom may be limited only by judicial action in proceedings grounded in defamation or invasion of the rights of privacy and publicity or in the commercial aspect of expression in deception, false advertising and copyright infringement.



Article 16


No person shall be subjected to interference with his privacy of person, family, home or correspondence except by order of a court of competent jurisdiction.



Article 17


All persons, at all times, in an orderly and peaceable manner, shall have the right to assemble and consult upon the common good, to instruct their representatives, to petition the Government or other functionaries for the redress of grievances and to associate fully with others or refuse to associate in political parties, trade unions and other organizations.



Article 18


All Liberian citizens shall have equal opportunity for work and employment regardless of sex, creed, religion, ethnic background, place of origin or political affiliation, and all shall be entitled to equal pay for equal work.



Article 19


No person other than members of the Armed Forces of Liberia or of the militia in active service shall be subject to military law, or made to suffer any pains or penalties by virtue of that law, or be tried by courts-martial.



Article 20




a. No person shall be deprived of life, liberty, security of the person, property, privilege or any other right except as the outcome of a hearing judgment consistent with the provisions laid down in this Constitution and in accordance with due process of law. Justice shall be done without sale, denial or delay; and in all cases not arising in courts not of record, under courts-martial and upon impeachment, the parties shall have the right to trial by jury.




b. The right of an appeal from a judgment, decree, decision or ruling of any court or administrative board or agency, except the Supreme Court, shall be held inviolable. The legislature shall prescribe rules and procedures for the easy, expeditious and inexpensive filing and hearing of an appeal.



Article 21




a. No person shall be made subject to any law or punishment which was not in effect at the time of commission of an offense, nor shall the Legislature enact any bill of attainder or ex post facto law.




b. No person shall be subject to search or seizure of his person or property, whether on a criminal charge or for any other purpose, unless upon warrant lawfully issued upon probable cause supported by a solemn oath or affirmation, specifically identifying the person or place to be searched and stating the object of the search; provided, however, that a search or seizure shall be permissible without a search warrant where the arresting authorities act during the commission of a crime or in hot pursuit of a person who has committed a crime.




c. Every person suspected or accused of committing a crime shall immediately upon arrest be informed in detail of the charges, of the right to remain silent and of the fact that any statement made could be used against him in a court of law. Such person shall be entitled to counsel at every stage of the investigation and shall have the right not to be interrogated except in the presence of counsel. Any admission or other statements made by the accused in the absence of such counsel shall be deemed inadmissible as evidence in a court of law.






d. i. All accused persons shall be bailable upon their personal recognizance or by sufficient sureties, depending upon the gravity of the charge, unless charged for capital offenses or grave offenses as defined by law.




ii. Excessive bail shall not be required, nor excessive fines imposed, nor excessive punishment inflicted.




e. No person charged, arrested, restricted, detained or otherwise held in confinement shall be subject to torture or inhumane treatment; nor shall any person except military personnel, be kept or confined in any military facility; nor shall any person be seized and kept among convicted prisoners or treated as a convict, unless such person first shall have been convicted of a crime in court of competent jurisdiction. The Legislature shall make it a criminal offense and provide for appropriate penalties against any police or security officer, prosecutor, administrator or any other public or security officer, prosecutor, administrator or any other public official acting in contravention of this provision; and any person so damaged by the conduct of any such public official shall have a civil remedy therefor, exclusive of any criminal penalties imposed.




f. Every person arrested or detained shall be formally charged and presented before a court of competent jurisdiction within forty-eight hours. Should the court determine the existence of a prima facie case against the accused, it shall issue a formal writ of arrest setting out the charge or charges and shall provide for a speedy trial. There shall be no preventive detention.




g. The right to the writ of habeas corpus, being essential to the protection of human rights, shall be guaranteed at all times, and any person arrested or detained and not presented to court within the period specified may in consequence exercise this right.




h. No person shall be held to answer for a capital or infamous crime except in cases of impeachment, cases arising in the Armed Forces and petty offenses, unless upon indictment by Grand Jury; and in all such cases, the accused shall have the right to a speedy, public and impartial trial by a jury of the vicinity, unless such person shall, with appropriate understanding, expressly waive the right to a jury trial. In all criminal cases, the accused shall have the right to be represented by counsel of his choice, to confront witnesses against him and to have compulsory process for obtaining witnesses in his favor. He shall not be compelled to furnish evidence against himself and he shall be presumed innocent until the contrary is proved beyond a reasonable doubt. No person shall be subject to double jeopardy.




i. The right to counsel and the rights of counsel shall be inviolable. There shall be no interference with the lawyer-client relationship. In all trials, hearings, interrogatories and other proceedings where a person is accused of a criminal offense, the accused shall have the right to counsel of his choice; and where the accused is unable to secure such representation, the Republic shall make available legal aid services to ensure the protection of his rights. There shall be absolute immunity from any government sanctions or interference in the performance of legal services as a counselor or advocate; lawyers' offices and homes shall not be searched or papers examined or taken save pursuant to a search warrant and court order; and no lawyer shall be prevented from or punished for providing legal services, regardless of the charges against or the guilt of his client, no lawyer shall be barred from practice for political reasons.




k. Any person who, upon conviction of a criminal offense, was deprived of the enjoyment of his civil rights and liberties, shall have the same automatically restored upon serving the sentence and satisfying any other penalty imposed, or upon an executive pardon.



Article 22




a. Every person shall have the right to own property alone as well as in association with others; provided that only Liberian citizens shall have the right to own real property within the Republic.




b. Private property rights, however, shall not extend to any mineral resources on or beneath any land or to any lands under the seas and waterways of the Republic. All mineral resources in and under the seas and other waterways shall belong to the Republic and be used by and for the entire Republic.




c. Non-citizen missionary, educational and other benevolent institutions shall have the right to own property, as long as that property is used for the purposes for which acquired; property no longer so used shall escheat to the Republic.




d. The Republic may, on the basis of reciprocity, convey to a foreign government property to be used perpetually for its diplomatic activities. This land shall not be transferred or otherwise conveyed to any other party or used for any other purpose, except upon the expressed permission of the Government of Liberia. All property so conveyed may escheat to the Republic in the event of a cessation of diplomatic relations.



Article 23




a. The property which a person possesses at the time of marriage or which may afterwards be acquired as a result of one's own labors shall not be held for or otherwise applied to the liquidation of the debts or other obligations of the spouse, whether contracted before or after marriage; nor shall the property which by law is to be secured to a man or a woman be alienated or be controlled by that person's spouse save by free and voluntary consent.




b. The Legislature shall enact laws to govern the devolution of estates and establish rights of inheritance and descent for spouses of both statutory and customary marriages so as to give adequate protection to surviving spouses and children of such marriages.



Article 24




a. While the inviolability of private property shall be guaranteed by the Republic, expropriation may be authorized for the security of the nation in the event of armed conflict or where the public health and safety are endangered or for any other public purposes, provided:







i.
that reasons for such expropriation are given;






ii.
that there is prompt payment of just compensation;






iii.
that such expropriation or the compensation offered may be challenged freely by the owner of the property in a court of law with no penalty for having brought such action; and






iv.
that when property taken for public use ceases to be so used, the Republic shall accord the former owner or those entitled to the property through such owner, the right of first refusal to reacquire the property.






b. All real property held by a person whose certificate of naturalization has been cancelled shall escheat to the Republic unless such person shall have a spouse and/or lineal heirs who are Liberian citizens, in which case the real property shall be transferred to them in accordance with the intestacy law.




c. The power of the Legislature to provide punishment for treason or other crimes shall not include a deprivation or forfeiture of the right of inheritance, although its enjoyment by the convicted person shall be postponed during a term of imprisonment judicially imposed; provided that if the convicted person has minor children and a spouse, the spouse or next of kin in the order of priority shall administer the same. No punishment shall preclude the inheritance, enjoyment or forfeiture by others entitled thereto of any property which the convicted person at the time of conviction or subsequent thereto may have possessed.



Article 25


Obligation of contract shall be guaranteed by the Republic and no laws shall be passed which might impair this right.



Article 26


Where any person or any association alleges that any of the rights granted under this Constitution or any legislation or directives are constitutionally contravened, that person or association may invoke the privilege and benefit of court direction, order or writ, including a judgment of unconstitutionality; and anyone injured by an act of the Government or any person acting under its authority, whether in property, contract, tort or otherwise, shall have the right to bring suit for appropriate redress. All such suits brought against the Government shall originate in a Claims Court; appeals from judgment of the Claims Court shall lie directly to the Supreme Court.



Chapter IV. Citizenship



Article 27




a. All persons who, on the coming into force of this Constitution were lawfully citizens of Liberia shall continue to be Liberian citizens.




b. In order to preserve, foster and maintain the positive Liberian culture, values and character, only persons who are Negroes or of Negro descent shall qualify by birth or by naturalization to be citizens of Liberia.




c. The Legislature shall, adhering to the above standard, prescribe such other qualification criteria for the procedures by which naturalization may be obtained.



Article 28


Any person, at least one of whose parents was a citizen of Liberia at the time of the Person's birth, shall be a citizen of Liberia; provided that any such person shall upon reaching maturity renounce any other citizenship acquired by virtue of one parent being a citizen of another country. No citizen of the Republic shall be deprived of citizenship or nationality except as provided by law; and no person shall be denied the right to change citizenship or nationality.



Chapter V. The Legislature



Article 29


The legislative power of the Republic shall be vested in the Legislature of Liberia which shall consist of two separate houses: A Senate and a House of Representatives, both of which must pass on all legislation. The enacting style shall be: "It is enacted by the Senate and House of Representatives of the Republic of Liberia in Legislature assembled."



Article 30


Citizens of Liberia who meet the following qualifications are eligible to become members of the Legislature.







a.
for the Senate, have attained the age of 30 years and for the House of Representatives, have attained the age of 25 years;






b.
be domiciled in the country or constituency to be represented not less than one year prior to the time of the election and be a taxpayer.





Article 31


Each member of the Legislature, before taking his seat and entering upon the duties of office, shall take and subscribe to a solemn oath of affirmation, before the presiding officer of the House to which such person was elected and in the presence of other members of that House, to uphold and defend the Constitution and laws of the Republic and to discharge faithfully the duties of such office.



Article 32




a. The Legislature shall assemble in regular session once a year on the second working Monday in January.




b. The President shall, on his own initiative or upon receipt of a certificate signed by at least one-fourth of the total membership of each House, and by proclamation, extend a regular session of the Legislature beyond the date for adjournment or call a special extraordinary session of that body to discuss or act upon matters of national emergency and concern. When the extension or call is at the request of the Legislature, the proclamation shall be issued not later than forty-eight hours after receipt of the certificate by the President.



Article 33


Simple majority of each House shall constitute a quorum for the transaction of business, but a lower number may adjourn from day to day and compel the attendance of absent members. Whenever the House of Representatives and the Senate shall meet in joint session, the presiding officer of the House of Representatives shall preside.



Article 34


The Legislature shall have the power:







a.
to create new counties and other political sub-division, and readjust existing county boundaries;






b.
to provide for the security of the Republic;






c.
to provide for the common defense, to declare war and authorize the Executive to conclude peace; to raise and support the Armed Forces of the Republic, and to make appropriations therefor provided that no appropriation of money for that use shall be for a longer term than on year; and to make rules for the governance of the Armed Forces of the Republic;






d.
to levy taxes, duties, imports, exercise and other revenues, to borrow money, issue currency, mint coins, and to make appropriations for the fiscal governance of the Republic, subject to the following qualifications:









i.
all revenue bills, whether subsidies, charges, imports, duties or taxes, and other financial bills, shall originate in the House of Representatives, but the Senate may propose or concur with amendments as on other bills. No other financial charge shall be established, fixed, laid or levied on any individual, community or locality under any pretext whatsoever except by the expressed consent of the individual, community or locality. In all such cases, a true and correct account of funds collected shall be made to the community or locality;






ii.
no monies shall be drawn from the treasure except in consequence of appropriations made by legislative enactment and upon warrant of the President; and no coin shall be minted or national currency issued except by the expressed authority of the Legislature. An annual statement and account of the expenditure of all public monies shall be submitted by the office of the President to the Legislature and published once a year;






iii.
no loans shall be raised by the Government on behalf of the Republic or guarantees given for any public institutions or authority otherwise than by or under the authority of a legislative enactment;






e.
to constitute courts inferior to the Supreme Court, including circuit courts, claims courts and such courts with prescribed jurisdictional powers as may be deemed necessary for the proper administration of justice throughout the Republic;






f.
to approve treaties, conventions and such other international agreements negotiated or signed on behalf of the Republic;






g.
to regulate trade and commence between Liberia and other nations;






h.
to establish laws for citizenship, naturalization and residence;






i.
to enact the election laws;






k.
to establish various categories of criminal offenses and provide for the punishment thereof;






l.
to enact laws providing pension scheme for various categories of government officials and employees in accordance with age and tenure of service; and






m.
to make other laws which shall be necessary and proper for carrying into execution the foregoing powers, and all other powers vested by this Constitution in the Government of the Republic, or in any department or officer thereof.





Article 35




1. Each bill or resolution which shall have passed both Houses of the Legislature shall, before it becomes law, be laid before the President for his approval. If he grants approval, it shall become law. If the President does not approve such bill or resolution, he shall return it, with his objections, to the House in which it originated. In so doing, the President may disapprove of the entire bill or resolution or any item or items thereof. This veto may be overridden by the re-passage of such bill, resolution or item thereof by a veto of two-thirds of the members in each House, in which case it shall become law. If the President does not return the bill or resolution within twenty days after the same shall have been laid before him it shall become law in like manner as if he had signed it, unless the Legislature by adjournment prevents its return.




2. No bill or resolution shall embrace more than one subject which shall be expressed in its title.



Article 36


The Senators and Representatives shall receive from the Republic remuneration for their services to be fixed by law, provided that any increase shall become effective at the beginning of the next fiscal year.



Article 37


In the event of a vacancy in the Legislature caused by death, resignation, expulsion or otherwise, the presiding officer shall within 30 days notify the Elections Commission thereof. The Elections Commission shall not later than 90 days thereafter cause a by election to be held; provided that where such vacancy occurs within 90 days prior to the holding of general elections, the filling of the vacancy shall await the holding of such general elections.



Article 38


Each House shall adopt its own rules of procedure, enforce order and with the concurrence of two-thirds of the entire membership, may expel a member for cause. Each House shall establish its own committees and sub-committees; provided, however, that the committees on revenues and appropriations shall consist of one member from each County. All rules adopted by the Legislature shall conform to the requirements of due process of law laid down in this Constitution.



Article 39


The Legislature shall cause a census of the Republic to be undertaken every ten years.



Article 40


Neither House shall adjourn for more than five days without the consent of the other and both Houses shall always sit in the same city.



Article 41


The business of the Legislature shall be concluded in the English language or, when adequate preparations shall have been made, in one more of the languages of the Republic as the Legislature may by resolution approve.



Article 42


No member of the Senate or House of Representatives shall be arrested, detained, prosecuted or tried as a result of opinions expressed or votes cast in the exercise of the functions of his office. Members shall be privileged from arrest while attending, going to or returning from sessions of the Legislature, except for treason, felony or breach of the peace. All official acts done or performed and all statement made in the Chambers of the Legislature shall be privileged, and no Legislator shall be held accountable or punished therefor.



Article 43


The power to prepare a bill of impeachment is vested solely in the House of Representatives, and the power to try all impeachments is vested solely in the Senate. When the President, Vice President or an Associate Justice is to be tried, the Chief Justice shall preside; when the Chief Justice or a judge of a subordinate court of record is to be tried, the President of the Senate shall preside. No person shall be impeached but by the concurrence of two-thirds of the total membership of the Senate. Judgements in such cases shall not extend beyond removal from office and disqualification to hold public office in the Republic; but the party may be tried at law for the same offense. The Legislature shall prescribe the procedure for impeachment proceedings which shall be in conformity with the requirements of due process of law.



Article 44


Contempt of the Legislature shall consist of actions which obstruct the legislative functions or which obstruct or impede members or officers of the Legislature in the discharge of their legislative duties and may be punished by the House concerned by reasonable sanctions after a hearing consistent with due process of law. No sanctions shall extend beyond the session of the Legislature wherein it is imposed, and any sanction imposed shall conform to the provisions on Fundamental Rights laid down in the Constitution. Disputes between legislators and non-members which are properly cognizable in the courts shall not be entertained or heard in the Legislature.



Article 45


The Senate shall composed of Senators elected for a term of nine years by the registered voters in each of the counties, but a Senator elected in a by-election to fill a vacancy created by death, resignation, expulsion or otherwise, shall be so elected to serve only the remainder of the unexpired term of office. Each county shall elect two Senators and each Senator shall have one vote in the Senate. Senators shall be eligible for re-election.



Article 46


Immediately after the Senate shall have assembled following the elections prior to the coming into force of this Constitution, the Senators shall be divided into two categories as a result of the votes cast in each county. The Senator with the higher votes cast shall be the Senator from a county shall be placed in the same category. The seats of Senators of the first category shall be vacated at the expiration of the ninth year. In the interest of legislative continuity, the Senators of the second category shall serve a first term of six years only, after the first elections. Thereafter, all Senators shall be elected to serve a term of nine years.



Article 47


The Senate shall elect once every six years a President Pro Tempore who shall preside in the absence of the President of the Senate, and such shall officers as shall ensure the proper functioning of the Senate. The President Pro Tempore and other officers so elected may be removed from office for cause by resolution of a two-theirs majority of the members of the Senate.



Article 48


The House of Representatives shall be composed of members elected for a term of six years by the registered voters in each of the legislative constituencies of the counties, but a member of the House of Representatives elected in a by-election to fill a vacancy created by death, resignation or otherwise, shall be elected to serve only the remainder of the unexpired term of the office. Members of the House of Representatives shall be eligible for re-election.



Article 49


The House of Representative shall elect once every six years a Speaker who shall be the presiding officer of that body, a Deputy Speaker, and such other officers as shall ensure the proper functioning of the House. The speaker, the Deputy Speaker and other officers so elected may be removed from office for cause by resolution of a two-thirds majority of the members of the House.



Chapter IV. The Executive



Article 50


The Executive Power of the Republic shall be vested in the President who shall be Head of State, Head of Government and Commander-in-Chief of the Armed Forces of Liberia. The president shall be elected by universal adult suffrage of registered voters in the Republic and shall hold office for a term of six years commencing at noon on the third working Monday in January of the year immediately following the elections. No person shall serve as President for more than two terms.



Article 51


There shall be a Vice-President who shall assist the President in the discharge of his functions. The Vice-President shall be elected on the same political ticket and shall serve the same term as the President. The Vice-President shall be President of the Senate and preside over its deliberations without the right to vote, except in the case of a tie vote. He shall attend meetings of the cabinet and other governmental meetings and shall perform such functions as the President shall delegate or deem appropriate; provided that no powers specifically vested in the President by the provisions of this Constitution shall be delegated to the Vice-President.



Article 52


No person shall be eligible to hold the office of President or Vice-President, unless that person is:







a.
a natural born Liberian citizen of not less than 35 years of age;






b.
the owner of unencumbered real property valued at not less than twenty-five thousand dollars; and






c.
resident in the Republic ten years prior to his election, provided that the President and the Vice-President shall not come from the same County.





Article 53




a. The President and the Vice-President shall, before entering on the execution of the duties of their respective offices, take a solemn oath or affirmation to preserve, protect and defend the Constitution and laws of the Republic and faithfully execute the duties of the office. The oath or affirmation shall be administered in joint convention of both Houses of the Legislature by the Chief Justice or, in his absence, the most senior Associate Justice.




b. In an emergency where the Chief Justice and the Associate Justice are not available, such oath or affirmation shall be administered by a judge of a subordinate court of record.



Article 54


The President shall nominate and, with the consent of the Senate, appoint and commission--







a.
cabinet ministers, deputy and assistant cabinet ministers;






b.
ambassadors, ministers, consuls; and






c.
the Chief Justice and Associate Justice of the Supreme Court and judges of subordinate courts;






d.
superintendents, other county officials and officials of other political sub-divisions;






e.
members of the military from the rank of lieutenant of its equivalent and above; and






f.
marshals, deputy marshals, and sheriffs.





Article 55


The President shall appoint and commission Notaries Public and Justices of the Peace who shall hold office for a term of two years but may be removed by the President for cause. They shall be eligible for appointment.



Article 56




a. All cabinet ministers, deputy and assistant cabinet ministers, ambassadors, ministers and consuls, superintendents of counties and other government officials, both military and civilian, appointed by the President pursuant to this Constitution shall hold their offices at the pleasure of the President.




b. There shall be elections of Paramount, Clan and Town Chiefs by the registered voters in their respective localities, to serve for a term of six years. They may be re-elected and may be removed only by the President for proved misconduct. The Legislature shall enact laws to provide for their qualifications as may be required.



Article 57


The President shall have the power to conduct the foreign affairs of the Republic and in that connection he is empowered to conclude treaties, conventions and similar international agreements with the concurrence of a majority of each House of the Legislature.



Article 58


The President shall, on the fourth working Monday in January of each year, present the administration's legislative program for the ensuing session, and shall once a year report to the Legislature on the state of the Republic. In presenting the economic condition of the Republic the report shall cover expenditure as well as income.



Article 59


The President may remit any public forfeitures and penalties suspend and fines and sentences, grant reprieves and pardons, and restore civil rights after conviction for all public offenses, except impeachment.



Article 60


The President and the Vice-President shall receive salaries which shall be determined by the Legislature and be paid by the Republic. Such salaries shall be subject to taxes as defined by law and shall neither be increased nor diminished during the period for which the President and the Vice-President shall have elected.



Article 61


The President shall be immune from any suits, actions or proceedings, judicial or otherwise, and from arrest, detention or other actions on account of any act done by him while President of Liberia pursuant to any provision of this Constitution or any other laws of the Republic. The President shall not, however, be immune from prosecution upon removal from office for the commission of any criminal act done while President.



Article 62


The President and the Vice-President may be removed from office by impeachment for treason, bribery and other felonies, violation of the Constitution or gross misconduct.



Article 63




a. Whenever a person elected to the office of President dies or is otherwise incapacitated before being inaugurated into office, the Vice--President elected shall succeed to the office of President, and this accession shall commence a term.




b. Whenever the office of the President shall become vacant by reason of death, resignation, impeachment, or the President shall be declared incapable of carrying out the duties and functions of his office, the Vice-President shall succeed to the of the President to complete the unexpired term. In such a case, this not constitute a term.




c. The Legislature shall, no later than one year after the coming into force of this Constitution, prescribe the guidelines and determine the procedure under which the President, by reason of illness, shall be declared incapable of carrying out the functions of his office.




d. Whenever the office of the Vice-President becomes vacant by reason of death, resignation, impeachment, inability or otherwise, the President shall, without delay, nominate a candidate who, with the concurrence of both Houses of the Legislature, shall be sworn in and hold office as Vice-President until the next general elections are held. Whenever the Vice-President elect dies, resigns, or is incapacitated before being inaugurated, the President elected on the same ticket with him, shall, after being inaugurated into office, nominate without delay a candidate who, with the concurrence of both Houses of the Legislature, shall be sworn in an hold office as Vice-President until the next general elections are held.



Article 64


Whenever the office of the President and of the Vice-President shall become vacant by reason of removal, death, resignation, inability or other disability of the President and Vice-President, the Speaker of the House of Representatives shall be sworn in as Acting President until the holding of elections to fill the vacancies so created. Should the Speaker be legally incapable or otherwise unable to assume the office of Acting President, then the same shall devolve in order upon the Deputy speaker and members of the Cabinet in the order of precedence as established by law. The Elections Commission shall within ninety days conduct elections for a new President and a new Vice-President.



Chapter VII. The Judiciary



Article 65


The Judicial Power of the Republic shall be vested in a Supreme Court and such subordinate courts as the legislature may from time to time establish. The courts shall apply both statutory and customary laws in accordance with the standards enacted by the Legislature. Judgements of the Supreme Court shall be final and binding and shall not be subject to appeal or review by any other branch of Government. Nothing in this Article shall prohibit administrative consideration of the Justiciable matter prior to review by a court of competent jurisdiction.



Article 66


The Supreme Court shall be final arbiter of constitutional issues and shall exercise final appellate jurisdiction in all cases whether emanating from courts of record, courts not of record, administrative agencies, autonomous agencies or any other authority, both as to law and fact except cases involving ambassadors, ministers, or cases in which a country is a party. In all such cases, the Supreme Court shall exercise original jurisdiction. The Legislature shall make no law nor create any exceptions as would deprive the Supreme Court of any of the powers granted herein.



Article 67


The Supreme Court shall comprise of one Chief Justice and four Associate Justice, a majority of whom shall be deemed competent to transact the business of the Court. It a quorum is not obtained to enable the Court to hear any case, a circuit judge in the order of seniority shall sit as an ad hoc justice of the Supreme Court.



Article 68


The Chief Justice and Associate Justice of the Supreme Court shall, with the consent of the Senate, be appointed and commissioned by the President; provided that any person so appointed shall be:







a.
a citizen of Liberia and of good moral character; and






b.
a counselor of the Supreme Court Bar who has practiced for at least 5 years.





Article 69


The judges of subordinate courts of record shall, with the consent of the Senate, be appointed and commissioned by the President, provided that any person so appointed shall be:







a.
a citizen of Liberia and of good moral character; and






b.
an Attorney-at-Law whom has practiced for at least 3 years, or a counselor of the Supreme Court Bar.





Article 70


The Chief Justice and the Associate Justices of the Supreme Court and all judges of subordinate courts shall, before assuming the functions of their office, subscribe to a solemn oath or affirmation to discharge faithfully and impartially the duties and functions of their office and to preserve, protect and defend the Constitution and laws of the Republic. The oath or affirmation shall be administered by the president or his designee.



Article 71


The Chief Justice and Associates Justices of the Supreme Court and the judges of subordinate courts of record shall hold office during good behavior. They may be removed upon impeachment and conviction by the Legislature based on proved misconduct, gross breach of duty, inability to perform the functions of their office, or conviction in a court of law for treason, bribery or other infamous crimes.



Article 72




a. The Justices of the Supreme Court and all other judges shall receive such salaries, allowances and benefits as shall be established by law. Such salaries shall be subject to taxes as defined by law, provided that they shall not otherwise be diminished. Allowances and benefits paid to Justices of the Supreme Court and judges of subordinate courts may by law be increased but may not be diminished except under a national program enacted by the Legislature; nor shall such allowance and benefits be subject to taxation.




b. The Chief Justice and the Associate Justices of the Supreme Court and judges of subordinate courts of record shall be retired at the age of seventy; provided, however, that a justice of judge who has attained that age may continue in office for as long as may be necessary to enable him to render judgement or perform any other judicial duty in regard to proceedings entertained by him before the attained that age.



Article 73


No judicial official shall be summoned, arrested, detained, prosecuted or tried civilly or criminally by or at the instance of any person or authority on account of judicial opinions rendered or expressed, judicial statements made and judicial acts done in the course of a trial in open court or in chambers, except for treason or other felonies, misdemeanor or breach of the peace. Statements made and acts done by such officials in the course of a judicial proceeding shall be privileged, and, subject to the above qualification, no such statement made or acts done shall be admissible into evidence against them at any trial or proceeding.



Article 74


In all matters of contempt of court, whether in the Supreme Court or in other courts, the penalties to be imposed shall be fixed by the Legislature and shall conform to the provision on Fundamental Rights laid down in this Constitution.



Article 75


The Supreme Court shall from time to time make rules of court for the purpose of regulating the practice, procedures and manner by which cases shall be commenced and heard before it and all other subordinate courts. It shall prescribe such code of conduct for lawyers appearing before it and all other subordinate courts as may be necessary to facilitate the proper discharge of the court's functions. Such rules and code, however, shall not contravene any statutory provisions or any provisions of this Constitution.



Article 76




a. Treason against the Republic shall consist of:







1.
levying war against the Republic;






2.
aligning oneself with or aiding and abetting another nation or people with whom Liberia is at war or in a state of war;






3.
acts of espionage for an enemy state;






4.
attempting by overt act to overthrow the Government, rebellion against the Republic, insurrection and mutiny; and






5.
abrogating or attempting to abrogate, subverting or attempting or conspiring to subvert the Constitution by use of force or show of force or any other means which attempts to undermine this Constitution.






b. The Legislature shall have the power to declare the punishment for treason; provided, however, that such punishment shall not include a deprivation or forfeiture of the right of inheritance by the convicted person of any property although he may not be entitled to enjoyment thereof for as long as he continues to serve the term of imprisonment imposed after conviction in a court of competent jurisdiction. The right to enjoyment of any property inherited or otherwise conveyed to or acquired by such convicted person shall be automatically restored upon serving the term of imprisonment or other punishment, or upon an executive pardon by the President. No punishment shall preclude the inheritance and enjoyment, or cause the forfeiture by others entitled thereto, of any property which the convicted person at the time of any conviction or subsequent thereto may have possessed or been seized.



Chapter VIII. Political Parties and Elections



Article 77




a. Since the essence of democracy is free competition of ideas expressed by political parties and political groups as well as by individuals, parties may freely be established to advocate the political opinions of the people. Laws, regulations, decrees or measures which might have the effect of creating a one-party state shall be declared unconstitutional.




b. All elections shall be by secret ballot as may be determined by the Elections Commission, and every Liberian citizen not less than 18 years of age, shall have the right to be registered as a voter and to vote in public elections and referenda under this Constitution. The Legislature shall enact laws indicating the category of Liberians who shall not form or become members of political parties.



Article 78


As used in this Chapter, unless the context otherwise requires, an "association" means a body of persons, corporate or other, which acts together for a common purpose, and includes a group of people organized for any ethnic, social, cultural, occupational or religious objectives; a "political party" shall be an association with a membership of not less than five hundred qualified voters in each of at least six counties, whose activities include canvassing for votes on any public issue or in support of a candidate for elective public office; and an "independent candidate" shall be a person seeking electoral post or office with or without his own organization, acting independently of a political party.



Article 79


No association, by whatever name called, shall function as a political party, nor shall any citizen be an independent candidate for election to public office, unless:







a.
the association or independent candidate and his organization meet the minimum registration requirements laid down by the Elections Commission and are registered with it. Registration requirements shall include filing with the Elections Commission a copy of the constitution of the association and guidelines of the independent candidate and his organization, a detailed statement of the names and addresses of the association and its officers or of the independent candidate and the officers of his organization, and fulfillment of the provision of sub-sections (b), (c), (d) and (e) hereof. Registration by the Elections Commission of any association or independent candidate and his organization shall vest in the entity or candidate and his organization so registered legal personality, with the capacity to own property, real, personal or mixed, to sue and be sued and to hold accounts. A denial of registration or failure by the Elections Commission to register any applicant may be challenged by the applicant in the Supreme Court;






b.
the membership of the association or the independent candidate's organization is open to every citizen of Liberia, irrespective of sex, religion or ethnic background, except as otherwise provided in this Constitution.






c.
the headquarters of the association or independent candidate and his organization is situated:









i.
in the capital of the Republic where an association is involved or where an independent candidate seeks election to the office of President or Vice- President;






ii.
in the headquarters of the county where an independent candidate seeks election as a Senator; and






iii.
in the electoral center in the constituency where the candidate seeks election as a member of the House of Representatives or to any other public office;






d.
the name, objective, emblem or motto of the association or of the independent candidate and his organization is free from any religious connotations or divisive ethnic implications and that the activities of the association or independent candidate are not limited to a special group or, in the case of an association, limited to a particular geographic area of Liberia;






e.
the constitution and rules of the political party shall conform to the provisions of this Constitution, provide for the democratic elections of officers and/or governing body at least once every six years, and ensure the election of officers from as many of the regions and ethnic groupings in the country as possible. All amendments to the Constitution or rules of a political party shall be registered with the Elections Commission no later than ten days from the effective dates of such amendments.





Article 80




a. Parties or organizations which, by reason of their aims or the behavior of their adherents, seek to impair or abolish the free democratic society of Liberia or to endanger the existence of the Republic shall be denied registration.




b. Parties or organization which retain, organize, train or equip any person or group of persons for the use or display of physical force or coercion in promoting any political objective or interest, trained or equipped, shall be denied registration, or if registered, shall have their registration revoked.




c. Every Liberian citizen shall have the right to be registered in a constituency, and to vote in public elections only in the constituency where registered, either in person or by absentee ballot; provided that such citizen shall have the right to change his voting constituency as may be prescribed by the Legislature.




d. Each constituency shall have an approximately equal population of 20,000, or such number of citizens as the legislature shall prescribe in keeping with population growth and movements as revealed by a national census; provided that the total number of electoral constituencies in the Republic shall not exceed one hundred.




e. Immediately following a national census and before the next election, the Elections Commission shall reapportion the constituencies in accordance with the new population figures so that every constituency shall have as close to the same population as possible; provided, however, that a constituency must be solely within a county.



Article 81




1. Any citizen, political party, organization, or association, being resident in Liberia, of Liberian nationality or origin and not otherwise disqualified under the provisions of this




2. Constitution and laws of the land, shall have the right to canvass for the votes for any political party or candidate at any election, provided that corporate and business organizations and labor unions are excluded from so canvassing directly or indirectly in whatsoever form.



Article 82




a. Any citizen or citizens, political party association or organization, being of Liberian nationality or origin, shall have the right to contribute to the funds or election expenses of any political party or candidate; provided that corporate and business organizations and labor unions shall be excluded from making and contribution to the funds or expenses of any political party. The Legislature shall by law prescribe the guidelines under which such contributions may be made and the maximum amount which may be contributed.




b. No political party or organization may hold or possess any funds or other assets outside of Liberia; nor may they or any independent candidates retain any funds or assets remitted or sent to them from outside Liberia unless remitted or sent by Liberian citizens residing abroad. Any funds or other assets received directly or indirectly in contravention of this restriction shall be paid over or transferred to the Elections Commission within twenty-one days of receipt. Information on all funds received from abroad shall be filed promptly with the Elections Commission.




c. The Elections Commission shall have the power to examine into and order certified audits of the financial transactions of political parties and independent candidates and their organizations. The Commission shall prescribe the kinds of records to be kept and the manner in which they shall be conducted by a certified chartered public accountant, not a member of any political party.



Article 83




a. Voting for the President, Vice-President, members of the Senate and members of the House of Representatives shall be conducted throughout the Republic on the second Tuesday in October of each election year.




b. All elections of public officers shall be determined by an absolute majority of the votes cast. If no candidate obtains an absolute majority in the first ballot, a second ballot shall be conducted on the second Tuesday following. The two candidates who received the greatest numbers of votes on the first ballot shall be designated to participate in the run off election.




c. The returns of the elections shall be declared by the Elections Commission not later than fifteen days after the casting of ballots. Any party or candidate who complains about the manner in which the elections were conducted or who challenges the results thereof shall have the right to file a complaint with the Elections Commission. Such complaint must be filed not later than seven days after the announcement of the results of the elections.


The Elections Commission shall, within thirty days of receipt of the complaint, conduct an impartial investigation and render a decision which may involve a dismissal of the complaint or a nullification of the election of a candidate. Any political party or independent candidate affected by such decision shall not later than seven days appeal against it to the Supreme Court.


The Elections Commission shall within seven days of receipt of the notice of appeal, forward all the records in the case to the Supreme Court, which not later than seven days thereafter, shall hear and make its determination. If the Supreme Court nullifies or sustains the nullification of the election of any candidate, for whatever reasons, the Elections commission shall within sixty days of the decision of the Court conduct new elections to fill the vacancy. If the court sustains the election of a candidate, the Elections Commission shall act to effectuate the mandate of the Court.




d. Every political party shall, on September 1 of each year, and every candidate of such political party and every independent candidate shall, not later than thirty days prior to the holding of an election in which he is a candidate, publish and submit to the Elections Commission detailed statements of assets and liabilities. These shall include the enumeration of sources of funds and other assets, plus lists of expenditures. Where the filing of such statements is made in an election year, every political party and independent candidate shall be required to file with the Elections Commissions additional detailed supplementary statements of all funds received and expenditures made by them from the date of filing of the original statements to the date of the elections. Any political party or independent candidate who ceases to function shall publish and submit a final financial statement to the Elections Commission.



Article 84


The Legislature shall by law provide penalties for any violations of the relevant provisions of this Chapter, and shall enact laws and regulations in furtherance thereof not later than 1986; provided that such penalties, laws or regulations shall not be inconsistent with any provisions of this Constitution.



Chapter IX. Emergency Powers



Article 85


The President, as Commander-in-Chief of the Armed Forces, may order any portion of the Armed Forces into a state of combat readiness in defense of the Republic, before or after the declaration of a state of emergency, as may be warranted by the situation. All military power or authority shall at all times, however, be held in subordination to the civil authority and the Constitution.



Article 86




a. The President may, in consultation with the Speaker of the House of Representatives and the President Pro Tempore of the Senate, proclaim and declare and the existence of a state of emergency in the Republic or any part thereof. Acting pursuant thereto, the President may suspend or affect certain rights, freedoms and guarantees contained in this Constitution and exercise such other emergency powers as may be necessary and appropriate to take care of the emergency, subject, however, to the limitations contained in this Chapter.




b. A state of emergency may be declared only where there is a threat or outbreak of war or where there is civil unrest affecting the existence, security or well-being of the Republic amounting to a clear and present danger.



Article 87




a. Emergency powers do not include the power to suspend or abrogate the Constitution, dissolve the Legislature, or suspend or dismiss the Judiciary; and no constitutionals amendment shall be promulgated during a state of emergency. Where the Legislature is not in session, it must be convened immediately in special session and remain in session during the entire period of the state of emergency.




b. The writ of habeas corpus shall remain available and exercisable at all times and shall not be suspended on account of any state of emergency. It shall be enjoyed in the most free, easy, inexpensive, expeditious and ample manner. Any person who suffers from a violation of this right may challenge such violation in a court of competent jurisdiction.



Article 88


The President shall, immediately upon the declaration of a state of emergency, but not later than seven days thereafter, lay before the Legislature at its regular session or at a specially convened session, the facts and circumstances leading to such declaration. The Legislature shall within seventy-two hours, by joint resolution voted by two-thirds of the membership of each house, decide whether the proclamation of a state of emergency is justified or whether the measures taken thereunder are appropriate. If the two-thirds vote is not obtained, the emergency automatically shall be revoked. Where the Legislature shall deem it necessary to revoked the state of emergency or to modify the measures taken thereunder, the President shall act accordingly and immediately carry out the decisions of the Legislature.



Chapter X. Autonomous Public Commissions



Article 89


The following Autonomous Public Commissions are hereby established:







A.
Civil Service Commission;






B.
Elections Commission; and






C.
General Auditing Commission.




The Legislature shall enact laws for the governance of these Commissions and create other agencies as may be necessary for the effective operation of Government.



Chapter XI. Miscellaneous



Article 90




a. No person, whether elected or appointed to any public office, shall engage in any other activity which shall be against public policy, or constitute conflict of interest.




b. No person holding office shall demand and receive any other perquisites, emoluments or benefits, directly or indirectly, on account of any duty required by Government.




c. The Legislature shall, in pursuance of the above provision, prescribe a Code of Conduct for all public officials and employees, stipulating the acts which constitute conflict of interest or are against public policy, and the penalties for violation thereof.



Chapter XII. Amendments



Article 91


This Constitution may be amended whenever a proposal by either (1) two-thirds of the membership of both Houses of the Legislature or (2) a petition submitted to the Legislature, by not fewer than 10,000 citizens which receives the concurrence of two thirds of the membership of both Houses of the Legislature, is ratified by two-thirds of the registered voters, voting in a referendum conducted by the Elections Commission not sooner than one year after the action of the Legislature.



Article 92


Proposed constitutional amendments shall be accompanied by statements setting forth the reasons therefor and shall be published in the Official Gazette and made known to the people through the information services of the Republic. If more than one proposed amendment is to be voted upon in a referendum they shall be submitted in such manner that the people may vote for or against them separately.



Article 93


The limitation of the Presidential term of office to two terms, each of six years duration, may be subject to amendment; provided that the amendment shall not become effective during the term of office of the encumbent President.



Chapter XIII. Transitional Provisions



Article 94




a. Notwithstanding anything to the contrary in this Constitution, any person duly elected to any office provided for under this Constitution and under the laws in force immediately before the coming into force of this Constitution shall be deemed to have been duly elected for the purpose of this Constitution and to have assumed the position so occupied on the date of coming into existence of this Constitution.




b. Notwithstanding anything to the contrary in this Constitution, elections for the President, Vice-President and members of the Legislature, prior to the coming into force of this Constitution, shall be held on the 3rd Tuesday in January 1985. The person so elected President of Liberia shall be inaugurated on the 12th day of April 1985. The President, Vice-President and members of the Legislature who are elected for the first term prior to the coming into force of this Constitution, shall serve their respective terms less approximately three months. This Constitution shall come into force simultaneously with that inauguration.




c. Notwithstanding anything to the contrary in this Constitution, the People's Redemption Council shall by decree convene a session of the newly elected Legislature before the 12th day of April 1985, to enable the Senate and House of Representatives to organize and elect their officers. Such elections shall b3e conducted in accordance with the rules and procedures laid down by the Legislature under the suspended Constitution until changed by the new Legislature.




d. Any person who, under the laws extant immediately before the coming into force of this Constitution, held an appointment or was acting in an office shall be deemed to have been appointed, as far as it is consistent with the provisions of this Constitution, to hold or to act in the equivalent office under this Constitution until appointments otherwise provided for under this Constitution shall have been made.



Article 95




a. The Constitution of the Republic of Liberia which came into force on the 26th day of July 1847, and which was suspended on the 12th day of April 1980, is hereby abrogated. Notwithstanding this abrogation, however, any enactment or rule of law in existence immediately before the coming into force of this Constitution, whether derived from the abrogated Constitution or from any other source shall, in so far as it is not inconsistent with any provision of this Constitution, continue in force as if enacted, issued or made under the authority of this Constitution.




b. All treaties, executive and other international agreements and obligations concluded by the Government of the People's Redemption Council or prior governments in the name of the Republic prior to the coming into force of this Constitution shall continue to be valid and binding on the Republic unless abrogated or cancelled or unless otherwise inconsistent with this Constitution.




c. All foreign and domestic debts or other loans and obligations contracted by the Government of the People's Redemption Council or Prior governments or any agency or other authority in the name of the Republic of Liberia prior to the coming into existence of this Constitution, shall continue to be binding on the enforceable by the Republic of Liberia.



Article 96


Notwithstanding anything to the contrary in this Constitution:







a.
The People's Supreme Court of Liberia and all subordinate courts operating prior to the effective date of this Constitution shall continue to so operate, and the Chief Justice, Associate Justices of the People's Supreme Court and judges of subordinate courts holding appointments in such courts shall continue to hold such appointments after the coming into existence of this Constitution until their successors are appointed and qualified; provided, however, that all judges of subordinate courts shall remain and preside in their respective resident circuits pending the reconstruction of the Supreme Court. The appointment by the President, with the consent of the Senate, of the Chief Justice and Associate Justices of the Supreme Court and judges of subordinate courts, shall be made as soon as possible after the coming into force of this Constitution. The Chief Justice and Associate Justices of the People's Supreme Court and judges of subordinate courts holding office prior thereto, unless reappointed, shall cease to hold office and their function shall automatically devolve upon the newly appointed Chief Justice, Associate Justices of the Supreme Court and judges of subordinate courts, respectively.






b.
Where any legal or administrative proceeding has been commenced, or a person seeks action by any authority or one acting under the authority of the Government, that matter may be carried on and completed by the person or authority having power or by his successor-in-office; and it shall not be necessary for any such proceeding to be commenced de novo. Any act completed by any person or authority having power under the existing law shall not be made the subject of review or commenced anew by anyone assuming the authority of that office after the coming into force of this Constitution.





Article 97




a. No executive, legislative, judicial or administrative action taken by the People's Redemption Council or by any persons, whether military or civilian, in the name of that Council pursuant to any of its decrees shall be questioned in any proceedings whatsoever; and, accordingly, it shall not be lawful for any court or other tribunal to make any order or grant any remedy or relief in respect or any such act.




b. No court or other tribunal shall entertain any action whatsoever instituted against the Government of Liberia, whether before or after the coming into force of this Constitution or against any person or persons who assisted in any manner whatsoever in bringing about the change of Government of Liberia on the 12th day of April, 1980, in respect of any act or commission relating to or consequent upon:







i.
The overthrow of the government in power in Liberia before the establishment of the government of the People's Redemption Council;






ii.
The suspension of the Constitution of Liberia of July 26, 1847;






iii.
The establishment, functioning and other organs established by the People's Redemption Council;






iv.
The imposition of any penalties, including the death penalty, or the confiscation of any property by or under the authority of the People's Redemption Council under a decree made by the Council in pursuance of but not limited to the measures undertaken by the Council to punish persons guilty of crimes and malpractices to the detriment of the Liberian nation, the people, the economy, or the public interest; and






v.
The establishment of this Constitution.



